Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2021 has been entered.
Claims 1-5 and 7-20 are pending, claim 6 is cancelled, and claims 1-5, 7-10, 12-15, and 17-19 have been amended. 
 				Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claim 1-5 and 7-9 are a method and claims 10-14 are a system and claims 15-20 are a computer readable medium. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 1-5 and 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1: The claims recite receiving, a batch of events from a first data stream output from a first data source, wherein each event within the batch of events 
Prong 2: This judicial exception is not integrated into a practical application because the only additional elements are a first pipeline of a data processing system, a first event processing application of the first pipeline and a second event processing application of the second pipeline using a continuous query language processor, the advertisement sink for display to receive wherein each event within the batch of events comprises position data for a potential target; determining, one or more polygons that comprise the potential target based on the position data for the potential target, wherein 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.
The step of “receiving a batch of events, storing the one or more polygons, and receiving a continuous stream of events” of Step 2A has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The specification (paragraph 0036-37) does not provide any indication that the “receiving a batch of events, storing the one or more polygons, and receiving a continuous stream of events” is anything other than a generic, off-the-shelf computer component, and the Versata Dev. Group court decision (MPEP 2106.05(d)(II)) indicate that mere storing and retrieving of information in a memory is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner.
For these reasons, there is no inventive concept and the claims are not patent eligible. 
Dependents: 
Claim 2 and 12 merely recites wherein the determining the approximate target viewership for the one or more polygons comprises: identifying, by the first event processing application, all potential targets associated with the one or more polygons including the potential target; analyzing, by the first event processing application, the profile or taxonomy for each of the potential targets to determine different groups of potential targets within the one or more polygons; and performing statistical analysis, by the first event processing application, on the different groups of potential targets to determine a predominant or amalgamate profile or taxonomy for the approximate target viewership. The limitation merely further limits the analysis of the collected data and does not integrate the judicial exception into a practical application. 
Claim 3 and 13 merely recites obtaining, by the first event processing application, the profile or taxonomy data for the potential target from a third party source; and obtaining, by the first event processing application, a plurality of advertisements from the third party source, wherein each of the plurality of advertisements comprise profile or taxonomy data, wherein the associating the advertisement with the one or more polygons comprises: matching the predominant or amalgamate profile or taxonomy for the approximate target viewership with profile or taxonomy data of one or more of the plurality of advertisements; and associating each of the one or more of the plurality of advertisements with the one or more polygons based on the matching. The limitation merely further limits the analysis of the collected data and does not integrate the judicial exception into a practical application. 
Claim 4 and 14 merely recites the executing the query on the memory storage device to obtain the advertisement comprises obtaining, by the second event 
Claim 5 and 17 merely recites each event within the batch of events comprises the position data and temporal data for the potential target; the determining that the one or more polygons comprise the potential target comprises determining, by the first event processing application, an instance of the one or more polygons that comprises the potential target based on the position data and the temporal data for the potential target; the approximate target viewership is determined for the instance of the one or more polygons; and the advertisement is associated with the instance of the one or more polygons based on the approximate target viewership. The limitation merely further limits the analysis of the collected data and does not integrate the judicial exception into a practical application. 
Claim 7 and 20 merely recites wherein the determining the approximate target viewership for the instance of the one or more polygons comprises: identifying, by the first event processing application, all potential targets associated with the instance of the one or more polygons including the potential target; analyzing, by the first event processing application, the profile or taxonomy for each of the potential targets to determine different groups of potential targets within the instance of the one or more polygons; and performing statistical analysis, by the first event processing application, 
Claim 8 and 18 merely recites obtaining, by the first event processing application, the profile or taxonomy data for the potential target from a third party source; and obtaining, by the first event processing application, a plurality of advertisements from the third party source, wherein each of the plurality of advertisements comprise profile or taxonomy data, wherein the associating the advertisement with the instance of the one or more polygons comprises: matching the predominant or amalgamate profile or taxonomy for the approximate target viewership with profile or taxonomy data of one or more of the plurality of advertisements; and associating each of the one or more of the plurality of advertisements with the instance of the one or more polygons based on the matching. The limitation merely further limits the analysis of the collected data and does not integrate the judicial exception into a practical application. 
Claim 9 and 19 merely recites the executing the query on the memory storage device to obtain the advertisement comprises obtaining, by the second event processing application, each of the one or more of the plurality of advertisements associated with the instance of the one or more polygons; and the advertisement to be provided to the sink is selected from the one or more of the plurality of advertisements based on one or more business rules. The limitation merely further limits the analysis of the collected data and resulting output and does not integrate the judicial exception into a practical application. 
Claim 11 and 16 merely recites wherein the potential target is a potential customer of a product or service to be displayed in the advertisement associated with the one or more polygons, and the dynamic asset is moving such that the position data for the dynamic asset changes over time. The limitation merely further limits the analysis of the collected data and resulting output and does not integrate the judicial exception into a practical application. 
The dependent claims merely recite additional data for obtaining potential target data that is user to then select an advertisement using the matching of a profile for targeting within a polygon. The source of the data can come from a third party. The dependent claims merely recite additional data that is used in determination of the insights and offers presented. These limitations further define the abstract idea of the independent claims. These limitations further define the abstract idea of the independent claims. These claims do not recite any further additional elements.  A review of the claims individually and as a whole do not integrate the judicial exception into a practical application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 10, 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Calvert (U.S. Pat. No. 9774696) in further view of Santhanam (U.S. Pub. No. 20160300144). 
Regarding claims 1, 10, 15, Calvert teaches:
A method, comprising (claim 1):
A system comprising: a data processing system that includes one or more processors and non-transitory machine readable storage medium having instructions stored thereon that when executed by the one or more processors cause the one or more processors to perform the process comprising (claim 10) (Figure 2):
A non-transitory machine readable storage medium having instructions stored thereon that when executed by one or more processors cause the one or more processors to perform the method comprising (claim 15) (Figure2):
receiving, at a first pipeline of a data processing system (application analytics and processing and reporting engine 214), a batch of events from a first data stream output from a first data source (batched data, Col. 3 lines 55-65), wherein each event within the batch of events comprises position data for a potential target (“Receive Location Information from a Mobile Device” element 402 and determine one or more polygons associated with the location information 404);
determining, by a first event processing application of the first pipeline (device location processing engine 302), one or more polygons that comprise the potential (polygon selection engine 306), wherein the one or more polygons are part of a grid of polygons overlaid on a geographic map that define an artificial boundary for the geographic map (“For example, a given bounding box including the west coast of the United States could include polygons for the states of California, Oregon, and Washington. The polygons determined can change based on panning by the user of the map in the bounding box. In some embodiments, the polygons that are determined are based on the zoom level of the exploration/navigation. For example, polygons on a scale that is appropriate relative to the zoom level are determined/ retrieved. For example, if a user is zoomed out completely on a map of the world, only polygons at the granularity/ precision of continents can be determined/retrieved, while polygons at smaller granularities/precisions ( e.g., city neighborhoods) are not determined/retrieved”, Col. 22 lines 1-15)
determining, by the first event processing application (device location processing engine 302), an approximate target viewership for the one or more polygons based on a profile or taxonomy of the potential target (“a polygon used to define an audience is determined. In some embodiments, the audience to be defined is a segment of devices to which content, such as a push notification, is to be sent”, Col. 21 lines 30-35, In some embodiments, criteria other than location used to define an audience can also be received. For example, in addition to location, a historical time period of when the audience should have been at a location specified by a user can also be received. Additionally, input associated with Boolean logic operations on tags, location, and time specified by a user can also be received. In some embodiments, if a time period is not specified, a default time period can be selected.”,Col. 22 lines 25-35)
associating, by the first event processing application (device location processing engine 302), an advertisement with the one or more polygons based on the approximate target viewership (“a polygon used to define an audience is determined. In some embodiments, the audience to be defined is a segment of devices to which content, such as a push notification, is to be sent”, Col. 21 lines 30-35);
storing, by the first event processing application(device location processing engine 302), the one or more polygons (location bucket index 206) and associated advertisement in a memory storage device (push content engine 216);
[…]stream of events has a schema comprising: (i) temporal data (device location received at processing engine 204), and (ii) attributes including an identifier for a dynamic asset and position data of the dynamic asset (“Push metrics/information associated with the request can is two be calculated on-demand, in response to receiving the request for push information. The metrics are calculated continually as a background process (e.g., updated as payload information is received), with the metrics being looked 35 up (e.g., by querying buckets including information of interest) when requested and based on criteria specified in the request.”, Col. 29 lines 30-40; “Sending of a device update can also occur asynchronously, for example, whenever a user opens the application or when their location has changed significantly. Additionally, the device update can include a device identifier of the device from which the device update was received, Col. 5 lines 30-40) ;
determining, by the second event processing application (location bucket index database), that the  a polygon within the grid of polygons in which the dynamic asset is located for the event based on the position data obtained for the dynamic asset (“Additionally, as will also be described in more detail below, the historical information that is stored can be queried when an audience for a push notification is defined in order to find users who were in a particular location at a particular time ( e.g., to find users who were in the SoMa neighborhood polygon of San Francisco two days ago).”, Col. 6 lines 10-20)
executing, by the second event processing application (location bucket index database), a query on the memory storage device to obtain, the advertisement associated with the one or more polygons, wherein the query is executed using the polygon in which the dynamic assets is determined to be located and the temporal data; and (“For example, when the digital marketer Alice wants to send a push notification to people who were in a certain area within the previous two hours, such as the Olympic fencing arena location two hours ago, the buckets corresponding to the location and hour time slices can be directly queried.”, Col. 9 lines 20-30)
providing, by the second event processing application, the advertisement to a sink for display on the dynamic asset (send the push notification 810).
The Examiner notes that Figure 2 application analytics processing engine is made up of multiple applications that teach first and second applications in the claims. 
Calvert does not expressly disclose:
receiving, at a second pipeline of the data processing system, a continuous stream of events from a second data stream output from a second data source different from the first data source , 
executing, by a second event processing application of the second pipeline using a continuous query language processor, a continuous query on the continuous stream of events to obtain the temporal data and the position data for the dynamic asset in an event of the continuous stream of events 
However Santhanam teaches:
receiving, at a second pipeline of the data processing system (receiving module 202), a continuous stream of events from a second data stream output from a second data source different from the first data source (browsing through website, Paragraph 0030- the Examiner notes different from the source in Calvert and the batch data in is from a plurality of other data sources in Paragraph 0029) , executing, by a second event processing application of the second pipeline using a continuous query language processor, a continuous query on the continuous stream of events to obtain the temporal data and the position data for the dynamic asset in an event of the continuous stream of events (“In one implementation, the real time data may comprise search terms used by the user, click stream log details, location, and time and date of browsing of the user. The real time data may be data associated with the user. The real time data may be data generated by the user while browsing on e-commerce website. The real time data may be the data instantaneously received. The real time data may be the data received from the users known to a person skilled in the art.”, Paragraph 0031 and see 0030)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data collection processing of Calvert which includes both batch and continuous data to include receiving, at a second pipeline of the data processing system, a continuous stream of events from a second data stream output from a second data source different from the first data source , executing, by a second event processing application of the second pipeline using a continuous query language processor, a continuous query on the continuous stream of events to obtain the temporal data and the position data for the dynamic asset in an event of the continuous stream of events, as taught in Santhanam, in order to improve over the single source machine learning techniques which make poor recommendations. The increase in data sources improve the quality of recommendations (content) provided to user (paragraph 0054). 
Regarding claim 11 and 16, Calvert in further view of Santhanam teaches the limitations set forth above and Calvert further discloses:
wherein the potential target is a potential customer of a product or service to be displayed in the advertisement associated with the one or more polygons (Shown in Figure 38), and the dynamic asset is moving such that the position data for the dynamic asset changes over time (device updated listening engine to constantly receive location stream information, Col. 5 lines 5-20)
Claims 2, 5, 7, 12, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Calvert (U.S. Pat. No. 9774696) in view of Santhanam (U.S. Pub. No. 20160300144) in in view of Chadwick (U.S. Pub. No. 10552871)
Regarding claim 2, 12, 17, Calvert in further view of Santhanam teaches the limitations set forth above and Calvert further discloses:
wherein the determining the approximate target viewership for the one or more polygons comprises: identifying, by the first event processing application, all potential targets associated with the one or more polygons including the potential target (“In some embodiments, delivery engine 212 is configured to deliver push notifications. For example, after devices 5 matching a query defining an audience are found, push notifications are sent to the devices. For example, digital marketer Alice can send a message saying, "Go Corvids!" to users who are Corvids fans who were at the Corvids' stadium for the game two days ago. Device identifiers 10 returned from the query engine can be used by delivery engine 212 to identify corresponding devices that are to be destinations of a push notification including the message”, Col. 7 lines 4-15);
While Calvert teaches the presentation of advertisement to a user based on a defined and determined polygon, and Santhanam teaches the processing of real time and batch data from a plurality of sources but does not expressly disclose:
analyzing, by the first event processing application, the profile or taxonomy for each of the potential targets to determine different groups of potential targets within the one or more polygons; and
performing statistical analysis, by the first event processing application, on the different groups of potential targets to determine a predominant or amalgamate profile or taxonomy for the approximate target viewership.
However Chadwick teaches:
analyzing, by the first event processing application, the profile or taxonomy for each of the potential targets to determine different groups of potential targets within the one or more polygons; and performing statistical analysis, by the first event processing application, on the different groups of potential targets to determine a predominant or amalgamate profile or taxonomy for the approximate target viewership (“The audience polygon is preferably generated by filtering the data (e.g., determined characteristics) with a target audience condition, segmenting the filtered data according to the set of time periods, generating an audience raster for the filtered data, and generating the audience polygon from the audience raster. As used herein, a raster is representative. of a device distribution over a geographic area that has been subdivided into a plurality of sub-regions. Additionally, the device distribution may be filtered by target audience condition and/or time period. As discussed below with respect 65 to FIG. 3E, a baseline raster is representative of the device distribution (e.g., all devices that there is a record of) over the geographic area for a given time period. In contrast, an audience raster is representative of the device distribution that meets a particular targeting audience condition (e.g., devices that are associated with users having an inferred characteristic that matches the target audience condition) over the geographic area for a given time period. For example, as discussed below FIG. 3D shows an audience raster at a particular time period RT4”, Col. 5 lines 55- Col. 6 lines 10)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determination of targeting content in Calvert and the data processing of Santhanam to include analyzing, by the first event processing application, the profile or taxonomy for each of the potential targets to determine different groups of potential targets within the one or more polygons; and performing statistical analysis, by the first event processing application, on the different groups of potential targets to determine a predominant or amalgamate profile or taxonomy for the approximate target viewership, as taught in Chadwick, in order to target users with a higher affinity to content. 
Regarding claim 5, 20, Calvert in further view of Santhanam teaches the limitations set forth above and Calvert further discloses:
each event within the batch of events comprises the position data and temporal data for the potential target (“Receive Location Information from a Mobile Device” element 402 and determine one or more polygons associated with the location information 404);
the determining that the one or more polygons comprise the potential target comprises determining, by the first event processing application, an instance of the one or more polygons that comprises the potential target based on the position data and the temporal data for the potential target (“a polygon used to define an audience is determined. In some embodiments, the audience to be defined is a segment of devices to which content, such as a push notification, is to be sent”, Col. 21 lines 30-35, In some embodiments, criteria other than location used to define an audience can also be received. For example, in addition to location, a historical time period of when the audience should have been at a location specified by a user can also be received. Additionally, input associated with Boolean logic operations on tags, location, and time specified by a user can also be received. In some embodiments, if a time period is not specified, a default time period can be selected.”,Col. 22 lines 25-35);
While Calvert teaches the polygon and audience segment data used to make a determination of push notifications and the data processing of batch and real time data of Santhanam, Calvert in view of Santhanam does not explicitly teach:
the approximate target viewership is determined for the instance of the one or more polygons; and
the advertisement is associated with the instance of the one or more polygons based on the approximate target viewership.
However Chadwick teaches:
the approximate target viewership is determined for the instance of the one or more polygons; and the advertisement is associated with the instance of the one or more polygons based on the approximate target viewership (figure 3L shows the geographic regions having particular percentage of affinity for the polygons and the target audiences and the advertisement is selected in Col. 2 lines 30-35).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the determination of targeting content in Calvert in view of the data processing of real time and batch data of Santhanam to 
Regarding claim 7, Calvert in view of Santhanam in further view of Chadwick teaches the limitations set forth above and Calvert further discloses:
wherein the determining the approximate target viewership for the instance of the one or more polygons comprises: identifying, by the first event processing application, all potential targets associated with the instance of the one or more polygons including the potential target; (“In some embodiments, delivery engine 212 is configured to deliver push notifications. For example, after devices 5 matching a query defining an audience are found, push notifications are sent to the devices. For example, digital marketer Alice can send a message saying, "Go Corvids!" to users who are Corvids fans who were at the Corvids' stadium for the game two days ago. Device identifiers 10 returned from the query engine can be used by delivery engine 212 to identify corresponding devices that are to be destinations of a push notification including the message”, Col. 7 lines 4-15);
While Calvert teaches the presentation of advertisement to a user based on a defined and determined polygon and the real time and batch data processing of Santhanam, but does not expressly disclose:
analyzing, by the first event processing application, the profile or taxonomy for each of the potential targets to determine different groups of potential targets within the instance of the one or more polygons; and
performing statistical analysis, by the first event processing application, on the different groups of potential targets to determine a predominant or amalgamate profile or taxonomy for the approximate target viewership.
However Chadwick teaches:
analyzing, by the first event processing application, the profile or taxonomy for each of the potential targets to determine different groups of potential targets within the instance of the one or more polygons; and performing statistical analysis, by the first event processing application, on the different groups of potential targets to determine a predominant or amalgamate profile or taxonomy for the approximate target viewership. (“The audience polygon is preferably generated by filtering the data (e.g., determined characteristics) with a target audience condition, segmenting the filtered data according to the set of time periods, generating an audience raster for the filtered data, and generating the audience polygon from the audience raster. As used herein, a raster is representative. of a device distribution over a geographic area that has been subdivided into a plurality of sub-regions. Additionally, the device distribution may be filtered by target audience condition and/or time period. As discussed below with respect 65 to FIG. 3E, a baseline raster is representative of the device distribution (e.g., all devices that there is a record of) over the geographic area for a given time period. In contrast, an audience raster is representative of the device distribution that meets a particular targeting audience condition (e.g., devices that are associated with users having an inferred characteristic that matches the target audience condition) over the geographic area for a given time period. For example, as discussed below FIG. 3D shows an audience raster at a particular time period RT4”, Col. 5 lines 55- Col. 6 lines 10)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determination of targeting content in Calvert in view of the real time and batch data processing in Santhanam to include analyzing, by the first event processing application, the profile or taxonomy for each of the potential targets to determine different groups of potential targets within the instance of the one or more polygons; and performing statistical analysis, by the first event processing application, on the different groups of potential targets to determine a predominant or amalgamate profile or taxonomy for the approximate target viewership, as taught in Chadwick, in order to target users with a higher affinity to content. 
Claims 3, 4, 8, 9, 13, 14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Calvert (U.S. Pat. No. 9774696) in view of Santhanam (U. S. Pub. No. 20160300144) in in view of Chadwick (U.S. Pub. No. 10552871) in further view of Atlaf (U.S. Pub. No. 20050154638). 
Regarding claim 3, 8, 13, 18 Calvert in view of Santhanam in further view of Chadwick teaches the limitations set forth above. 
While Calvert teaches the presentation of advertisement to a user based on a defined and determined polygon in view of the real time and batch data processing of Santhanam, but does not expressly disclose:
obtaining, by the first event processing application, the profile or taxonomy data for the potential target from a third party source; and
obtaining, by the first event processing application, a plurality of advertisements from the third party source, wherein each of the plurality of advertisements comprise profile or taxonomy data, 
wherein the associating the advertisement with the one or more polygons comprises:
matching the predominant or amalgamate profile or taxonomy for the approximate target viewership with profile or taxonomy data of one or more of the plurality of advertisements; and
associating each of the one or more of the plurality of advertisements with the one or more polygons based on the matching.
However Chadwick teaches:
 obtaining, by the first event processing application, the profile or taxonomy data for the potential target from a third party source; and (profile data is collected from social networking in Col. 4 lines 40-55)
matching the predominant or amalgamate profile or taxonomy for the approximate target viewership with profile or taxonomy data of one or more of the plurality of advertisements; and associating each of the one or more of the plurality of advertisements with the one or more polygons based on the matching. (“The audience polygon is preferably generated by filtering the data (e.g., determined characteristics) with a target audience condition, segmenting the filtered data according to the set of time periods, generating an audience raster for the filtered data, and generating the audience polygon from the audience raster. As used herein, a raster is representative. of a device distribution over a geographic area that has been subdivided into a plurality of sub-regions. Additionally, the device distribution may be filtered by target audience condition and/or time period. As discussed below with respect 65 to FIG. 3E, a baseline raster is representative of the device distribution (e.g., all devices that there is a record of) over the geographic area for a given time period. In contrast, an audience raster is representative of the device distribution that meets a particular targeting audience condition (e.g., devices that are associated with users having an inferred characteristic that matches the target audience condition) over the geographic area for a given time period. For example, as discussed below FIG. 3D shows an audience raster at a particular time period RT4”, Col. 5 lines 55- Col. 6 lines 10; to select an advertisement for presentation on a display device, an advertisement request from a remote system ( e.g., advertisement exchange or advertiser); and selecting, by the audience matching system, an audience polygon for the advertisement request Col. 3 lines 45-55;  )
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determination of targeting content in Calvert in view of the real time and batch data processing of Santhanam to include obtaining, by the first event processing application, the profile or taxonomy data for the potential target from a third party source; matching the predominant or amalgamate profile or taxonomy for the approximate target viewership with profile or taxonomy data of one or more of the plurality of advertisements; and associating each of the one or more of the plurality of advertisements with the one or more polygons 
While Calvert teaches the presentation of advertisement to a user based on a defined and determined polygon, the data processing of Santhanam and Chadwick teaches the sending of an advertisement to a polygon based on profile data, but does not expressly disclose:
obtaining, by the first event processing application, a plurality of advertisements from the third party source, wherein each of the plurality of advertisements comprise profile or taxonomy data, 
However Atlaf teaches:
obtaining, by the first event processing application, a plurality of advertisements from the third party source, wherein each of the plurality of advertisements comprise profile or taxonomy data (“broadcast message is generated, wherein the broadcast message includes sales information for the vehicle with a third party advertisement”, Abstract  and paragraph 0038); 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determination of targeting content in Calvert in view of Santhanam in further view of Chadwick to include obtaining, by the first event processing application, a plurality of advertisements from the third party source, wherein each of the plurality of advertisements comprise profile or taxonomy data, as taught in Atlaf, in order to directly target the advertisements to users. 
Regarding claim 4, 9, 14, 19, Calvert in view of Santhanam in view of Chadwick in further view of Atlaf teaches the limitations set forth above. 
Calvert further discloses:
the executing the query on the memory storage device to obtain the advertisement comprises obtaining, by the second event processing application, each of the one or more of the plurality of advertisements associated with the one or more polygons (“For example, when the digital marketer Alice wants to send a push notification to people who were in a certain area within the previous two hours, such as the Olympic fencing arena location two hours ago, the buckets corresponding to the location and hour time slices can be directly queried.”, Col. 9 lines 20-30); 
and the advertisement to be provided to the sink is selected from the one or more of the plurality of advertisements (send the push notification 810) based on one or more business rules (specified criteria from marketer in Col. 7 lines 45-55). 
Response to Arguments
Applicant's arguments filed 5/24/2021 have been fully considered but they are not persuasive for the reasons set forth below. 
Applicant’s Remark (pages 13-15): Rejection under 35 USC 101
The Examiner has updated the rejection above in view of the claim amendments. 
With respect to the remarks directed to the recitation of a judicial exception, the Examiner maintains the claims recite a judicial exception. The claims recite steps which include the collection of user data which is processed in order to determine the output of an advertisement. This falls into the sub group of “organizing human activity”. 

With respect to remarks directed to step 2b, the rejection is maintained for the same reasons above. Further, the steps are considered well- known, routine and conventional as the additional elements (hardware/computer features) are merely processing the data in the manner in which is well-known. The mere lack of (which is not agreed to by the Examiner) a combination of references teaching the limitations does not make the claims eligible under 35 USC 101. 
Applicant’s Remark (pages 17-20): Rejection under 35 USC 103
With respect to the remarks directed to the teachings of Calvert, the Examiner has updated the rejection and now relies on Santhanam to teach the batch and continuous data. For these reasons the Examiner finds the remarks directed to Calvert moot. 
Related Prior Art Not Cited
Shimanovsky (US Pat 10891269) teaches the advantages of using both batch and real time data processing in data processing systems.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031.  The examiner can normally be reached on Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/VICTORIA E FRUNZI/           Examiner, Art Unit 3688                                                                                                                                                                                                                                                                                                                                                                                  	9/15/2021